


Exhibit 10.13

 

AAR CORP.

 

NON-EMPLOYEE DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT

(“Agreement”)

 

1.  Subject to the provisions set forth herein and the terms and conditions of
the AAR CORP. Stock Benefit Plan (“Plan”), the terms of which are hereby
incorporated by reference, and in consideration of the agreements of «Name»
(“Grantee”) herein provided, AAR CORP., a Delaware corporation (“Company”),
hereby grants to the Grantee an option entitling the Grantee to purchase from
the Company common stock of the Company, par value $1.00 per share (“Common
Stock”), in the number of shares at the purchase price per share, and on the
schedule, set forth below (“Option”).

 

Number of Shares Subject to Option:

 

3,500

(subject to adjustment pursuant to the terms of this Agreement.)

 

 

 

 

 

Option Price Per Share:

 

$«Price»

(subject to adjustment pursuant to the terms of this Agreement.)

 

 

 

 

 

Date of Grant:

 

«Date»

 

Option Vesting Schedule:

 

Number of Shares Becoming
Subject to Exercise

 

Date First
Exercisable

 

 

 

First 875 shares of Grant

 

«IncrDate1»

Second 875 shares of Grant

 

«IncrDate2»

Third 875 shares of Grant

 

«IncrDate3»

Fourth 875 shares of Grant

 

«IncrDate4»

 

Each of the above option increments shall expire on «Expiry» (“Expiration Date”
of the Option) or upon the earlier expiration of the Option as provided in this
Agreement.

 

--------------------------------------------------------------------------------


 

In the event the Grantee’s membership on the Board terminates within one year
following a Change in Control whether or not such Change in Control has the
prior written approval of a majority of the Continuing Directors, and
notwithstanding any conditions or restrictions contained in this Agreement, the
Option shall become immediately exercisable on the date of such termination with
respect to all shares of Common Stock covered thereby, whether vested or not,
and not previously purchased upon exercise of the Option and shall remain so
exercisable until the Option expires as provided in paragraph 1 or 3 herein.

 

For purposes of this Agreement, the following terms have the meaning set forth
below:

 

(a)                                 “Permitted Assignment” means an assignment
in writing approved by the Company, and otherwise meeting the requirements of
the Plan document, of all or any portion of this award to (i) Grantee’s spouse
or lineal descendent(s), (ii) the trustee of a trust for the primary benefit of
Grantee’s spouse or lineal descendent(s), (iii) a partnership of which the
Grantee’s spouse or lineal descendent(s) are the only partners, or (iv) a tax
exempt organization as defined in Section 501(c)(3) of the Internal Revenue
Code, for which the Grantee does not receive any consideration.

 

(b)                                 “Retirement” means the voluntary termination
of membership on the Board at or after age 65 with not less than five (5)
consecutive years of service as a non-employee director of the Company.

 

2.                                      The exercise of the Option is
conditioned upon the acceptance by the Grantee of the terms hereof as evidenced
by the Grantee’s execution of this Agreement and return of an executed copy to
the Secretary of the Company within thirty (30) days

 

2

--------------------------------------------------------------------------------


 

from the date of the cover letter from the Secretary transmitting original
copies to the Grantee for execution.

 

3.                                      (a)                                 If
the Grantee’s service on the Board is terminated for any reason, other than for
Retirement, death or Disability, the Option of Grantee shall terminate on the
earlier to occur of (i) three months after termination of service on the Board
or (ii) the date that the Option expires in accordance with its terms.

 

(b)                                 If the Grantee’s service on the Board is
terminated by reason of Retirement, the Option shall remain exercisable by the
retired Grantee until the Option expires by its terms and may be exercised by
the retired Grantee in the same manner and to the same extent as if he had
continued service on the Board during that period; provided, however, that if
the Grantee dies before the Option expires, the Option shall be exercisable only
by the Successor of the deceased Grantee (as defined in the Plan) to the extent
that the deceased Grantee was entitled at the date of the Grantee’s death.

 

(c)                                  If (i) the Grantee’s service on the Board
is terminated by reason of death or (ii) the Grantee dies within three months
after the termination of his service on the Board, the Option shall expire on
the earlier to occur of one year after Grantee’s death or the Expiration Date of
the Option; provided, however, that during such period, the Option shall be
exercisable only by the Successor of the deceased Grantee to the extent, if any,
that the deceased Grantee was entitled at the date of the Grantee’s death.

 

(d)                                 If the Grantee’s service on the Board is
terminated by reason of Disability, the Option shall expire on the earlier to
occur of one year after termination of service on the Board or the date the
Option expires in accordance with its terms, and

 

3

--------------------------------------------------------------------------------


 

during said period the Option may be exercised by the disabled Grantee with
respect to the same number of shares, in the same manner and to the same extent
as if the Grantee had continued service on the Board during such period.

 

(e)                                  If at any time prior to expiration of this
Option, the Grantee, without the Company’s express written consent, directly or
indirectly, alone or as a member of a partnership, group or joint stock venture
or as an employee, officer, director, or stockholder of any corporation, or in
any capacity engages in any activity which is competitive with any of the
businesses conducted by the Company or its Affiliated Companies from time to
time or at any time during the Grantee’s term of employment, the Grantee shall
forfeit and return all Award Shares not previously released from the
restrictions of Section 1 hereof.

 

4.                                      Written notice of an election to
exercise any portion of the Option, specifying the portion thereof being
exercised and the exercise date, shall be given by the Grantee, or the Grantee’s
personal representative in the event of the Grantee’s death or disability
necessitating a Court approved personal representative, by delivering such
notice to the Secretary of the Company, accompanying such notice with (i)
payment in full of the purchase price of any shares to be purchased, which may
be made in cash, or in the form of a certified check or a cashier’s check issued
by a federally insured bank or federally insured savings and loan association,
in all cases made payable to AAR CORP., and as set forth in the Plan, or by
surrendering a number of shares of Common Stock of the Company with a Fair
Market Value (as defined in the Plan) on the date of exercise equal to the
purchase price, or by directing the Company to withhold such number of shares
otherwise issuable upon exercise of such Option having an aggregate Fair Market

 

4

--------------------------------------------------------------------------------


 

Value on the date of exercise equal to the purchase price, or by any combination
of the above, and (ii) payment of an amount sufficient to satisfy any applicable
withholding requirements as provided for in Section 13 below.  Any exercise of
the Option shall be effective as of the later of the dates specified in such
notice and the date the notice and accompanying payment are actually received by
the Secretary of the Company.

 

5.                                      Any exercise of an Option shall be
subject to action by the Board taken at any time in its sole discretion (i) to
effect, amend or maintain any necessary registration of the Plan or the shares
of Common Stock issuable upon exercise of the Option under the Securities Act of
1933, as amended, or the securities laws of any applicable jurisdiction, (ii) to
permit any action to be taken in order to (A) list such shares on a stock
exchange if the shares are then listed on such exchange or (B) comply with
restrictions or regulations incident to the maintenance of a public market for
its shares of Common Stock, including any rules or regulations of any stock
exchange on which such shares are listed, or (iii) to determine that such shares
and the Plan are exempt from such registration or that no action of the kind
referred to in (ii)(B) above needs to be taken; and the Company shall not be
obligated by virtue of any terms and conditions of the Option, or any provision
of this Agreement or the Plan, to recognize an exercise of the Option or to sell
or issue shares of Common Stock in violation of the Securities Act of 1933 or
the law of any government having jurisdiction thereof.  Any such postponement
shall not extend the Expiration Date of the Option, and neither the Company nor
its directors or officers shall have any obligation or liability to the Grantee
or to any other person with respect to any shares as to which the Option shall
lapse because of such postponement.  If deemed necessary by the Committee, the
Grantee may be required to represent at the time of

 

5

--------------------------------------------------------------------------------


 

each exercise of the Option that the shares purchased are being acquired for
investment and not with a view to distribution; and the Company may place a
legend on the related stock certificate to indicate that the stock may not be
sold or otherwise disposed of except in accordance with the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder,
including, but not limited to Rule 144.

 

6.                                      Notwithstanding any provision of this
Agreement to the contrary, the Company shall not be obliged to issue or transfer
any of its Common Stock to Grantee upon exercise of the Option, if the Committee
or the Board of Directors of the Company determines that the issuance or
transfer of such Common Stock, or payment of such amount of cash, would be in
violation of any covenant in any of the Company’s loan agreements or other
contracts.

 

7.                                      Any increase or decrease in the number
of outstanding shares of Common Stock of the Company occurring through stock
splits, stock dividends, stock consolidations, spin offs, other distributions of
assets to shareholders or assumption or conversion of outstanding Options due to
an acquisition after the Date of Grant of the Option shall be reflected
proportionately in the number of shares of Common Stock subject to the Option;
and a proportionate reduction or increase, as applicable, shall be made in the
Option Price Per Share hereunder.  Any fractional shares resulting from such
adjustment shall be eliminated.  If changes in capitalization other than those
considered above shall occur, the Board of Directors of the Company shall make
such adjustment in the number or class of shares purchasable upon exercise of
the Option and in the Option Price Per Share as the Board in its discretion may
consider appropriate, and all such adjustments shall be conclusive upon all
persons.

 

6

--------------------------------------------------------------------------------


 

8.                                      The Option may be exercised only by the
Grantee during the Grantee’s lifetime and may not be transferred other than by a
Permitted Assignment, will or the applicable laws of descent or distribution. 
The Option shall not otherwise be transferred, assigned, pledged or hypothecated
for any purpose whatsoever and is not subject, in whole or in part, to
execution, attachment, or similar process.  Any attempted assignment, transfer,
pledge or hypothecation or other disposition of the Option, other than in
accordance with the terms set forth herein, shall be void and of no effect.

 

9.                                      Neither the Grantee nor any other person
entitled to exercise the Option under the terms hereof shall be, or have any of
the rights or privileges of, a stockholder of the Company in respect of any of
the shares of Common Stock issuable on exercise of the Option, unless and until
such shares shall have been actually issued.

 

10.                               In the event the Option shall be exercised in
part, the Company may require that this Agreement be delivered by the Grantee to
the Company for the purpose of making appropriate notation thereon, or of
otherwise reflecting, in such manner as the Company shall determine, such
partial exercise.  In the event the Option shall be exercised in whole, this
Agreement shall be surrendered to the Company for cancellation. In the event
that a change in the number or designation of the Common Stock shall be made,
the Company may require the Grantee to surrender this Agreement to the Company
for the purpose of making appropriate notation thereon, or of otherwise
reflecting, such change in the number or designation of the Common Stock.

 

11.                               When the Option expires as herein provided,
such expiration shall occur at the Company’s close of business on the date of
expiration.

 

7

--------------------------------------------------------------------------------


 

12.                               Nothing in the Option shall constitute or be
evidence of any agreement or understanding, express or implied, that the Company
shall retain a director for any period of time, or at any particular rate of
compensation.  The execution of this agreement by the Grantee conclusively
evidences the Grantee’s intent to continue to serve as a director of the Company
for the remainder of the Grantee’s term during which the Option was granted.

 

13.                               Upon any exercise of the Option, the Grantee
shall remit to the Company an amount necessary to satisfy applicable withholding
requirements including those arising under state and federal income tax laws. 
If the Grantee does not remit such amount, the Company may withhold all or a
portion of any compensation then or in the future owed to the Grantee as
necessary to satisfy such requirements.

 

The Grantee may satisfy the income tax withholding obligation in connection with
such Option in whole or in part by (i) directing the Company to withhold a
portion of the shares otherwise distributable to the Grantee or (ii)
transferring to the Company shares of Common Stock of the Company previously
acquired by the Grantee having a Fair Market Value (as defined in the Plan) on
the date such shares are transferred to the Company equal to the amount of such
withholding or lesser portion thereof as may be desired by the Grantee.  A
Grantee’s election pursuant to the preceding sentence must be made on or prior
to the date as of which income is realized by the Grantee in connection with
such Option and must be irrevocable.  In lieu of a separate election on each
Taxable Date (as defined in the Plan), the Grantee may file a blanket election
with the Committee which shall govern all future Taxable Dates until revoked by
the Grantee.

 

8

--------------------------------------------------------------------------------


 

14.                               The Option shall be exercised in accordance
with such administrative regulations as the Committee shall from time to time
adopt.

 

15.                               The Option, and this Agreement, shall be
construed, administered and governed in all respects under and by the laws of
the State of Illinois.

 

16.                               This Agreement has been examined by the
parties hereto, and accordingly the rule of construction that ambiguities be
construed against a party which causes a document to be drafted shall have no
application in the construction or interpretation hereof.  If any part of this
Agreement is held invalid for any reason, the remainder hereof shall
nevertheless remain in full force and effect.

 

17.                               This Agreement constitutes the entire
agreement between the parties concerning the subject matter hereof and any prior
understanding or representation of any kind antedating this Agreement concerning
such subject matter shall not be binding upon either party except to the extent
incorporated herein.  No consent, waiver, modification or amendment hereof, or
additional obligation assumed by either party in connection herewith, shall be
binding unless evidenced by a writing signed by both parties and referring
specifically hereto.  No consent, waiver, modification or amendment with respect
hereto shall be construed as applicable to any past or future events other than
the one in respect of which it was specifically made.

 

18.                               This Agreement shall be construed consistent
with the provisions of the Plan and in the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

 

19.                               Capitalized terms used herein and not defined
herein will have the meaning set forth in the Plan.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed for the Company by its duly
authorized officer on the 23rd day of August, 2004.

 

 

AAR CORP.

 

 

 

 

 

By:

 

 

Name:

Howard A. Pulsifer

 

Title:

Vice President and Secretary

 

The undersigned hereby accepts the foregoing Option and the terms and conditions
thereof on this          day of                               , 2004.

 

 

 

 

Director

 

Name:

    «Name»

 

10

--------------------------------------------------------------------------------
